Citation Nr: 1023502	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia and osteoarthritis of the right knee for 
the period prior to October 11, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia and osteoarthritis of the right knee for 
the period from October 11, 2005.

3.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine strain.

4.  Entitlement to an extraschedular evaluation for a 
cervical spine strain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1991 to January 1995 and from April 2000 to September 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part, awarded 
service connection for a right knee disability and assigned 
an initial 10 percent rating, and awarded service connection 
for a cervical spine (neck) disability and assigned an 
initial noncompensable rating.  The effective date of both 
awards was September 9, 2004.  The Veteran disagreed with the 
initial ratings assigned for his right knee and cervical 
spine disabilities.  

In a decision review officer rating decision dated in January 
2006, the Winston-Salem, North Carolina RO increased the 
initial rating for a cervical spine disability to 10 percent 
effective September 9, 2004.  The issue of entitlement to a 
higher disability rating based upon an initial grant of 
service connection remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

The issue of entitlement to an extraschedular evaluation for 
a cervical spine strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the time period prior to October 11, 2005, 
chondromalacia and osteoarthritis of the right knee was 
manifested by extension limited to 25 degrees and improved to 
20 degrees after repetitive movement with subjective symptoms 
out of proportion to x-ray and physical examination findings.

3.  For the time period from October 11, 2005, chondromalacia 
and osteoarthritis of the right knee is manifested by 
extension to five degrees or better; flexion greater than 60 
degrees; and increased pain, fatigue, and lack of endurance 
after repetitive motion.

4.  A cervical spine strain is manifested by a combined range 
of motion of the cervical spine of 265 degrees in July 2004 
and 295 degrees after repetitive motion in November 2007.


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the 
Veteran's favor, the criteria for an initial rating of 30 
percent for chondromalacia and osteoarthritis of the right 
knee have been met for the time period prior to October 11, 
2005.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5261-5010 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia and osteoarthritis of the right 
knee have not been met for the time period from October 11, 
2005.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5261-5010 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for a cervical spine strain have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for a 
right knee and cervical spine disability was received in May 
2004.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in May 2004.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified his duties in obtaining information and evidence 
to substantiate his claims, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in February 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in May 2006.

The claims for higher initial ratings for right knee and 
cervical spine disabilities are downstream issues from the 
grant of service connection.  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 
30, 2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, VA treatment records, and 
private treatment records have been obtained and associated 
with his claims file.   He has also been provided with a VA 
general medical examination and fee-basis joints and spine 
examination to assess the current nature and etiology of his 
right knee and cervical spine disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


Right Knee

Law and Regulations

The Veteran is assigned an initial 10 percent rating for a 
right knee disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5261-5010 (2009).


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).


 
38 C.F.R. § 4.71, PLATE 2 (2009).

Factual Background and Analysis

In a July 2004 VA pre-discharge general medical examination 
report, the Veteran stated that he twisted his right knee in 
2000, and underwent arthroscopic surgery in February 2001.  
Postoperatively, there was no improvement, and he could walk 
only one-half mile.  The examiner remarked that the Veteran 
appeared to have a low pain tolerance, and physical 
examination and lab tests often did not support the severity 
of the disability suggested.  He walked with a cane with a 
significant limp.  Right knee range of motion findings 
measured by goniometer were reported as flexion to 99 degrees 
and extension limited by 25 degrees from neutral position of 
zero degrees.  After five repetitions, flexion remained 
stable, and extension improved to a limitation of 20 degrees.  
The Veteran reported his level of pain as 8/10 on flexion and 
extension.  Left knee range of motion was reported as normal 
for the Veteran's muscular, husky, and slightly obese body 
type and muscle mass.  His height was 76 inches, and weight 
was 230 pounds.  The examiner reviewed recent right knee 
magnetic resonance imaging (MRI) and x-ray studies from 
January and February 2004, respectively.  Findings included 
mild chondromalacia and very early osteoarthritis of the 
patellofemoral joint.  The diagnosis was right knee pain 
secondary to chondromalacia of the patella.  The examiner 
again commented that the Veteran reported being significantly 
disabled; however, such a level of disability could not be 
verified accurately on examination, as the symptoms 
subjectively offered seemed out of proportion to his x-ray 
and physical findings.

In a March 2005 Buffalo, New York VA emergency department 
record, the Veteran stated that his right knee gave out when 
he was walking down stairs, and he injured his ankle.  The 
impression was right ankle sprain.

In an August 2005 Fayetteville, North Carolina VA emergency 
room note, the Veteran complained of right knee pain since 
military service.  Objective findings of the right knee 
included no acute findings.  In a September 2005 treatment 
note, right knee examination findings were reported as good 
range of motion.

October 2005 private treatment records from an Urgent Care 
center showed that the Veteran reported falling and twisting 
his right ankle at work when he was running to stop a fight.  
The examiner suggested to the Veteran's employer that he 
works in the mailroom for two weeks.  The Veteran also 
complained of right knee pain aggravated by walking, 
squatting, and standing during the course of treatment for 
his right ankle injury.  Right knee range of motion findings 
were reported in early October 2005 as flexion to 128 degrees 
with extension to five degrees; his weight was measured as 
270.5 pounds.  Right knee range of motion improved in 
November 2005 to flexion to 135 degrees and full extension to 
neutral position.  The examiner suggested keeping the Veteran 
in the mailroom for two more weeks due to his sprained ankle.

In his substantive appeal dated in February 2006, the Veteran 
explained that he was a prison officer and stood on his feet 
all day.  Running for emergency situations put a severe 
strain on his knee, and recently when responding to an 
emergency, his knee gave way.  He suggested that his right 
knee disability put him in extreme danger with inmates 
because he had difficulty defending himself and reported that 
he had to miss several days of work due to his knee 
disability.  

In a VA Community-Based Outpatient Clinic (CBOC) note dated 
in August 2006, he complained of chronic right knee pain and 
stated that he was out of his pain medication.  Examination 
of the knee was reported as normal with no effusion or 
erythema.

Physical examination findings in a September 2006 VA 
treatment note included good range of motion of all joints 
with no deformities, no synovitis, or swollen joints.  Gait 
was normal.

In a fee-basis joints examination report dated in November 
2007, the Veteran reported right knee weakness and giving 
way, stiffness, swelling, lack of endurance, locking in 
extension, dislocation, and painful clicking.  He described 
constant right knee pain elicited by physical activity rated 
as a 9/10 on a pain scale.  Physical examination findings 
included weight measured at 280 pounds and abnormal, limping 
gait; and right knee tenderness.  There was no edema, 
effusion, weakness, redness, heat, guarding of movement, or 
subluxation on right knee examination.  Right knee range of 
motion findings included flexion to 90 degrees with pain 
beginning at 70 degrees and full extension.  Following 
repetitive use, there was additional pain, fatigue, and lack 
of endurance resulting in additional limitation of joint 
function by five degrees, but the right knee was not 
additionally limited by weakness or incoordination.

Examination findings also described a right anterior knee 
surgical scar from in-service surgery, which measured 0.3 by 
0.1 centimeters.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.

Prior to October 11, 2005

Resolving all doubt in favor of the Veteran, the Board finds 
that his service-connected right knee disability meets the 
schedular criteria for a 30 percent rating based on 
limitation of extension to 25 degrees on VA examination in 
July 2004.  While the examiner indicated that the Veteran's 
subjective symptoms were out of proportion to physical and x-
ray findings, he did not suggest that the Veteran's efforts 
on range of motion testing were inadequate in any way.  
Accordingly, the Board finds that an initial 30 percent 
disability rating is warranted for a right knee disability, 
effective September 9, 2004.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

From October 11, 2005

The Board observes that the rating decision that granted 
service connection for a right knee disability assigned an 
initial 10 percent rating based on painful or limited motion 
of the knee.  The Board finds that a 10 percent rating is 
warranted from October 11, 2005 based on objective evidence 
of increased pain, fatigue, and lack of endurance after 
repetitive motion on fee-basis examination in November 2007.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

However, at no time during the time period from October 11, 
2005 has the evidence shown limitation of motion in the right 
knee that meets the criteria for a compensable evaluation 
under Diagnostic Code 5260 or 5261.  Since an examination at 
a private urgent care center on October 11, 2005, extension 
of the right leg has consistently been to five degrees or 
better,  and at worst, extension has been limited to 90 
degrees.  Similarly, the evidence during this time period 
does not demonstrate that the Veteran has occasional 
incapacitating exacerbations (requiring bed rest and medical 
treatment prescribed by a physician) for his right knee 
disability.  Therefore, a 20 percent rating under Diagnostic 
Code 5010, which is evaluated under Diagnostic Code 5003 for 
degenerative arthritis, is not warranted.

To give the Veteran every consideration in connection with 
the matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his right knee disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

In this case, competent medical evidence shows that flexion 
has consistently been greater than 60 degrees and is absent 
any findings of ankylosis; lateral instability or recurrent 
subluxation; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of a higher or separate rating under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5262, and 5263.  Consequently, 
an initial rating in excess of 10 percent based upon any of 
these diagnostic codes is not warranted for the time period 
from October 11, 2005.  Therefore, the assignment of an 
initial rating in excess of 10 percent for a right knee 
disability is not warranted for this time period.

Both Periods

The Board has considered whether a right anterior knee scar 
may warrant the assignment of a separate compensable rating 
under the available diagnostic codes at 38 C.F.R. § 4.118.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
medical evidence does not reflect the existence of any 
associated scar of a size or that involves any symptoms or 
pertinent characteristics so as to warrant the assignment of 
a separate, compensable rating under any pertinent provision 
of section 4.118.  See, e.g., 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805.

For all the foregoing reasons, the claim for entitlement to 
an initial rating in excess of 10 percent for a right knee 
disability for the time period from October 11, 2005 must be 
denied.  The Board has considered additional staged ratings 
before and after October 11, 2005, under Hart v. Mansfield, 
21 Vet. App. 505 (2007), and Fenderson v. West, 12 Vet. App. 
119 (1999), but concludes that they are not warranted.  Since 
the preponderance of the evidence is against this claim for 
an initial rating in excess of 10 percent for the time period 
from October 11, 2005, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
the Veteran's employment as a prison officer or frequent 
periods of hospitalization related to this service-connected 
right knee disability during any time period that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  While he suggested that his right 
knee disability puts him in "extreme danger" on the job, 
the objective evidence of record reflects only an on-the-job 
right ankle injury for which he was accommodated and 
transferred to the mailroom for two weeks.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted for any applicable time period.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Cervical Spine

Law and Regulations

The Veteran is assigned an initial 10 percent rating for a 
cervical spine strain pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

The Spine
523
7
Lumbosacral or cervical strain

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 
26, 2003).

   
Cervical Spine

38 C.F.R. § 4.71, Plate 5 (2009).

Factual Background and Analysis

In a July 2004 VA pre-discharge general medical examination 
report, the Veteran described slipping and falling on ice in 
2001, feeling a strain in his shoulders and neck, and being 
diagnosed with a strain of the neck muscles at a civilian 
hospital.  On physical examination, there was no tenderness 
over the cervical spine; normal gait and posture; and no 
kyphosis, lordosis, or scoliosis.  Cervical range of motion 
findings were reported as follows: flexion to 50 degrees, 
extension to 26 degrees with pain, right lateral flexion to 
29 degrees, left lateral flexion to 26 degrees with pain, 
right lateral rotation to 64 degrees, and left lateral 
rotation to 71 degrees.  Following five repetitions right 
lateral flexion decreased to 25 degrees, and left lateral 
flexion improved to 30 degrees.

In a post-service VA Buffalo emergency department note dated 
in September 2004, the Veteran complained of right neck and 
shoulder pain.  On examination, there was no cervical 
tenderness or deformity, and a cervical spine x-ray study was 
reported as normal.  At a VA Community-Based Outpatient 
Clinic (CBOC) note dated in October 2004, he complained of 
neck stiffness with extension into the shoulders.  Objective 
findings included cervical discomfort with palpation and 
paraspinal muscle spasms.  

In a Fayetteville VA emergency room note dated in August 
2005, he complained of right scapular pain and neck pain for 
approximately two weeks.  Neck examination findings included 
no tenderness over the spinous processes, but there was 
tenderness over the right lower cervical paraspinal muscles 
area.  The impression of a cervical spine x-ray study from 
the same day was straightening of the cervical spine, which 
may be related to muscle spasm.  In a VA CBOC note dated in 
September 2005, objective findings included good range of 
motion of the neck and mild tenderness over trapezius muscles 
bilaterally.

Private urgent care records dated from October to November 
2005 showed that in October 2005, the Veteran fell and 
injured his right ankle at work.  Examination findings 
included cervical range of motion measurements, but they were 
reported in percentages rather than in degrees.

In his substantive appeal dated in February 2006, the Veteran 
explained that he was a prison officer and stated that the 
running for emergency situations put a severe strain on his 
neck.  He reported that he missed several days of work due to 
his neck disability.  

In a VA CBOC note dated in September 2006, the Veteran stated 
that he had occasional muscle spasm in his neck, but none at 
present.  Objective findings included good range of motion in 
all joints with no deformities, no synovitis or swelling, and 
normal gait, station, and stance.

In a private cervical MRI report from B. S., M.D., dated in 
December 2006, the impression was discogenic changes with 
protrusion at the C5-C6 level with reduction in the anterior 
CSF space and central canal narrowing; however, there was no 
cord effacement.

In a fee-basis spine examination report dated in November 
2007, the Veteran described stiffness and crushing pain that 
radiated to the shoulders and occurred four times per month 
lasting for three days and was relieved by bed rest and 
medication.  He was evaluated at the same time for right knee 
and right ankle disabilities.  He reported having 
incapacitating episodes due to his neck as often as two times 
per year lasting for three days; he related having 20 
incidents of incapacitation over the past year for a total of 
60 to 90 days.  The Veteran stated that Dr. B. S. and VA 
doctors recommended bed rest.  Physical examination findings 
included normal posture, abnormal gait with limping, and 
tenderness and muscle spasm of the right rhomboid, a muscle 
on the back that connects the scapula (a shoulder bone) to 
the vertebrae of the spinal column.  Cervical range of motion 
findings were reported as follows: flexion to 45 degrees, 
extension to 30 degrees with pain at 30 degrees, right and 
left lateral flexion to 45 degrees with pain at 30 degrees, 
and right and left rotation to 80 degrees.  The examiner 
commented that there was additional pain following repetitive 
use, but no additional limitation of joint function.  
Additional objective findings included no ankylosis of the 
cervical spine, normal curvatures of the spine, and no signs 
of intervertebral disc syndrome.

The Board has considered the evidence of record and finds 
that the initial 10 percent rating for a cervical spine 
disability is warranted based on objective medical findings 
of the combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; the 
Veteran's combined range of motion of the cervical spine on 
examination in July 2004 and November 2007 was 265 and 295 
(after repetitive motion), respectively.  A higher initial 
rating is not warranted because at no time does the evidence 
show that forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; that the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; that muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; that forward flexion of the cervical spine 15 
degrees or less; or that there is any ankylosis.  As a 
result, the claim for an initial rating in excess of 10 
percent for a cervical spine disability must be denied.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
reflects that the currently assigned 10 percent rating 
already compensates the Veteran for the extent of functional 
loss resulting from any such symptoms.  In this regard, the 
Board notes that both the July 2004 pre-discharge examination 
and the November 2007 fee-basis examination findings detailed 
that the Veteran performed DeLuca testing, and that the July 
2004 examination found a decrease in function of right 
lateral flexion of five degrees with repetition of movement, 
and the latter examination showed increased pain with no 
additional limitation of joint function with repetition.  

For all the foregoing reasons, the Veteran's claim for 
entitlement to an initial rating in excess of 10 percent for 
a cervical spine disability must be denied.  The Board has 
considered staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), and Fenderson v. West, 12 Vet. App. 119 
(1999), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As noted above, 
the issue of entitlement to an extraschedular evaluation is 
being remanded.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
chondromalacia and osteoarthritis of the right knee is 
allowed for the time period prior to October 11, 2005, 
subject to the law and regulations governing the criteria for 
award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia and osteoarthritis of the right knee for the 
time period from October 11, 2005 is denied.

Entitlement to an initial rating in excess of 10 percent for 
a cervical spine strain is denied.


REMAND

During a November 2007 fee-basis examination, the Veteran 
reported 60 to 90 days of incapacitation in the past year due 
to his cervical spine disability.  He stated that bed rest 
and medical treatment for his neck disability were prescribed 
by a private physician, B. S., M.D., and by VA physicians.  
Although objective findings on examination were not 
indicative of such a level of disability, meeting only the 
schedular criteria for a 10 percent rating, the issue of an 
extraschedular rating must be remanded to obtain VA and 
private treatment records identified by the Veteran from 
November 2006 to the present and to request personnel 
records, including sick leave records, from his employer(s) 
from the time period from November 2006 to the present.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should request the Veteran's 
personnel records, including sick leave 
records, from his employer as well as VA 
treatment records and private treatment 
records from B. S., M.D., from November 
2006 to the present.  Then, the AMC/RO 
should consider whether a referral for an 
extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321 for a cervical 
spine disability and take any appropriate 
actions.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


